1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIE NORTON,                                Case No. 2:18-cv-09113-RGK-KES
12                    Petitioner,                ORDER TO SHOW CAUSE WHY
13          v.                                      PETITION FOR WRIT OF
                                                 HABEAS CORPUS SHOULD NOT
14    PEOPLE OF THE STATE OF                      BE SUMMARILY DISMISSED
15    CALIFORNIA,                                   FOR LACK OF SUBJECT
                                                   MATTER JURISDICTION
16                    Respondent.
17
18
19                                             I.
20                                     BACKGROUND
21         On October 8, 2018 (signature date), Willie Norton (“Petitioner”)
22   constructively filed a “Petition for Proposition 57 for Resentence P.C. § 1170.18(f)-
23   (i)” and “Notice of English Common Law Jurisdiction 1265(a).” (Dkt. 1
24   [“Petition”].)
25         In the Petition, Petitioner identifies three prior felony convictions that he
26   sustained, as follows:
27         • July 22, 2011, in Los Angeles County Superior Court (“LACSC”)
28

                                                1
1              case no. TA114930 for violating California Penal Code (“PC”)
2              section 245(A)(1) (assault with a deadly weapon other than a
3              firearm);
4          • April 5, 2000, in LACSC case no. BA197473: PC section
5              245(A)(1); and
6          • June 25, 1988, in LACSC case no. TA 039312: PC section 422
7              (criminal threats).
8    (Pet. at 1.) Petitioner requests that “this Hon. United States District Court
9    redesignate the above-listed felonies as Serious Felony to be eligible for
10   Proposition 57 under P.C. § 1170.18(f)-(i).” (Id.)
11         California’s Proposition 57, approved by voters in November 2016, makes
12   parole more available for certain felons convicted of nonviolent crimes.
13   Specifically, Proposition 57 adds Article I, section 32 to the California Constitution.
14   That section provides:
15         § 32. Public Safety and Rehabilitation Act of 2016
16         (a) The following provisions are hereby enacted to enhance public
17         safety, improve rehabilitation, and avoid the release of prisoners by
18         federal court order, notwithstanding anything in this article or any
19         other provision of law:
20         (1) Parole Consideration: Any person convicted of a nonviolent felony
21         offense and sentenced to state prison shall be eligible for parole
22         consideration after completing the full term for his or her primary
23         offense.
24         (A) For purposes of this section only, the full term for the primary
25         offense means the longest term of imprisonment imposed by the court
26         for any offense, excluding the imposition of an enhancement,
27         consecutive sentence, or alternative sentence.
28         (2) Credit Earning: The Department of Corrections and Rehabilitation
                                                 2
1          shall have authority to award credits earned for good behavior and
2          approved rehabilitative or educational achievements.
3          (b) The Department of Corrections and Rehabilitation shall adopt
4          regulations in furtherance of these provisions, and the Secretary of the
5          Department of Corrections and Rehabilitation shall certify that these
6          regulations protect and enhance public safety.
7    Cal. Const. art. I, § 32. The addition of § 32 to the California Constitution is the
8    only change made to the adult criminal justice system in California by Proposition
9    57. See Travers v. California, No. 17-cv-06126, 2018 U.S. Dist. LEXIS 18715, at
10   *3-5, 2018 WL 707546, at *2-3 (N.D. Cal. Feb. 5, 2018).
11         California Penal Code section 1170 addresses determinate sentencing. It also
12   provides authority for recalling the sentence of some criminal defendants so that
13   they can be re-sentenced under new guidelines.
14                                             II.
15                                      DISCUSSION
16         The Clerk of the Court construed Petitioner’s filing as a Petition for Writ of
17   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254. Under
18   § 2254, a “federal court may issue a writ of habeas corpus to a state prisoner ‘only
19   on the ground that he is in custody in violation of the Constitution or laws or
20   treaties of the United States.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011)
21   (citing § 2254); see also Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not
22   the province of a federal habeas court to reexamine state-court determinations on
23   state-law questions. In conducting habeas review, a federal court is limited to
24   deciding whether a conviction violated the Constitution, laws, or treaties of the
25   United States.”).
26         Petitioner does not allege that his current custody is in violation of federal
27   law. He does not explain why he believes that this federal district court -- as
28   opposed to the California state courts -- would have authority to “redesignate” his
                                                 3
1    prior felony convictions under California law, thereby potentially rendering him
2    eligible for resentencing and/or earlier parole consideration.
3           Under Rule 4 of the Rules Governing § 2254 Cases in the United States
4    District Courts, a habeas petition filed by a prisoner in state custody “must” be
5    summarily dismissed “[i]f it plainly appears from the petition and any attached
6    exhibits that the petitioner is not entitled to relief in the district court[.]”
7           Here, Petitioner may be alleging that his current custody is in violation of
8    state law. If so, then he has not pled a basis for federal habeas relief, and he should
9    re-file his petition in state court.
10          On or before November 30, 2018, Petitioner shall respond to this Order to
11   Show Cause by (1) explaining why his current custody violates the United States
12   Constitution or other federal law, (2) filing a First Amended Petition that pleads a
13   basis for federal habeas relief, or (3) voluntarily dismissing this Petition, without
14   prejudice to refiling it in state court.
15          If Petitioner files a First Amended Petition, then he should use the Central
16   District of California’s standard form for § 2254 petitions, which the Clerk shall
17   attach to this order.
18          Nothing in this order prevents Petitioner from immediately pursuing
19   exhaustion of his federal claims (if any) in state court if he has not already done so.
20   See generally Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (before
21   presenting claims to a federal court under § 2254, the petitioner must present them
22   to the highest court in the state court system, i.e., the California Supreme Court).
23
24   DATED: October 29, 2018
25
26                                              ____________________________________
                                                KAREN E. SCOTT
27                                              United States Magistrate Judge
28
                                                    4
